 

AGREEMENT FOR THE

CONTINGENT LIQUIDATION OF THE COMMON STOCK

OF MASLOW MEDIA GROUP, INC.

 

This Agreement for the Contingent Liquidation of the Common Stock of Maslow
Media Group, Inc., (the “Agreement”), is entered into this 28th day of October,
2019 (the “Effective Date”), by and among the Maslow Media Group, a Virginia
corporation with offices at 22 Baltimore Road, Rockville, MD 20850 (“Maslow”),
Naveen Doki, an individual residing at 4902 Finchem Court Fairfax, VA 22030
(“Doki”), Silvija Valleru, an individual residing at 6206 Colchester Road,
Fairfax, VA 22030 (“Valleru”); Shirisha Janumpally, an individual residing at
4902 Finchem Court, Fairfax, VA 22030 (“Janumpally”), Kalyan Pathuri, an
individual residing at 6206 Colchester Road, Fairfax, VA 22030 (“Pathuri”), and
Federal Systems, a VA corporation with offices at 4902 Finchem Court, Fairfax,
VA 22030 (“Federal”):

 

W I T N E S S E T H

 

WHEREAS Doki and Valleru are debtors who have entered into multiple settlement
agreements with creditors in 2018 and 2019, in which Maslow was named a joint
and severally liable debtor or guarantor of the debts of Doki and Valleru, as
further detailed in Exhibit A, attached hereto and incorporated herein by
reference (the named creditors in Exhibit A are hereafter collectively
referenced as the “Creditors” and the amount of the debts described in Exhibit A
are hereafter collectively referenced as the “Debts”); and

 

WHEREAS Doki, Valleru, Janumpally, Pathuri and Federal (who may collectively be
hereafter referenced as the “Shareholders”) offered shares of common stock they
hold in Maslow, or its successors or assigns, to the Creditors as collateral for
repayment of debts owed pursuant to the terms Doki and Valleru negotiated with
the Creditors, as well as consideration for the release of Maslow as joint and
severally liable debtor or guarantor of the debts owed to Creditors
(collectively, these offers of stock are referenced hereafter as the “Offers”);

 

WHEREAS, the parties hereto desire to ensure Maslow will have access to capital
to repay debts to the Creditors which Maslow may be required to tender, in the
event Doki or Valleru defult on some or all of their repayment obligations to
the Creditors, and some or all of the Creditors have rejected the Offers;

 

NOW THEREFORE, in consideration of the terms, agreements, provisions and
conditions herein contained and provided for, and by execution hereof by the
parties or their authorized representatives, the undersigned do hereby contract,
covenant and agree as follows:

 

  1. The Shareholders each pledge the amount of Maslow common stock they
currently hold as described in Exhibit B, attached hereto and incorporated
herein by reference, to performance of this Agreement. The pledged shares may be
held in escrow pursuant to a separately executed escrow agreement.

 

 - 1 - 

 

 

  2. In the event Creditors, or any of them, demand Maslow tender payment of the
Debts, Maslow shall:

 

  a. Promptly share reasonable details of the demand(s) with the other parties
hereto;       b. make commercially reasonable efforts to negotiate acceptance by
the Creditors of the Offers, substantially in the forms set forth at Exhibit C,
which is fully incorporated herein by reference. For avoidance of doubt, if
Creditors, or any of them, rejected the Offers and rejected negotiating the
Offers more than three (3) months from the date on which any of them first
demand Maslow tender payment for the Debts, or any part of them, Maslow shall
re-offer to them the germane Offers and seek to re-negotiate, if possible, and
obtain their acceptance of the same.

 

  3. If Maslow is, in its sole reasonable discretion, unable to negotiate
acceptance of terms substantially in the form set forth at Exhibit C, it shall
so notify the other parties hereto, and shall propose payment of the Debts
through the liquidation and sale of some or all of the shares set aside for that
purpose hereunder. This notice and proposal shall hereafter be referenced as the
“Proposal”.         4. Following issuance of the Proposal to each of the
Shareholders, Maslow shall wait ten (10) business days for receipt of
objection(s) from any of the Shareholders.

 





  a. Maslow shall make a good faith effort to accommodate reasonable objections
to the Proposal raised by any of the Shareholders.         b. Following no more
than thirty (30) days of such efforts, Maslow may in its sole reasonable
discretion modify the Proposal or reject all or any of the objection(s) raised
by any of the Shareholders.         c. Maslow shall issue a statement to all
parties, not to exceed five (5) pages, with its determination and its reasonable
justification(s) therefore, addressing any objections raised by the
Shareholders, along with a final Proposal.         d. If no objections are
timely raised by Shareholders, or promptly following issuance of a final
Proposal, Maslow shall sell shares or cause shares to be sold, consistent with
the Proposal.

 

  5. To the extent any of the shares of common stock to be sold pursuant to an
issued final Proposal are in the possession or control of an escrow agent, the
Shareholders and Maslow shall enter into an appropriate escrow agreement,
empowering Maslow to exercise its discretion and perform its obligations as set
forth herein. Shareholders shall promptly cooperate with Maslow and the escrow
agent as reasonably requested from time to time, by reviewing and signing
documents, at the sole cost and expense of Maslow, if any cost or expense is
incurred.

 

 - 2 - 

 

 

  6. Notice. Notices under this Agreement shall be by email, reciept of which is
confirmed by the intended recipient, or via expedited delivery, using the
following contact information:

 

  a. If to Maslow:               Nick Tsahalis, CEO       22 Baltimore Road    
  Rockville, MD 20850       Email: ntsahalis@maslowmedia.com       Telephone:
(202) 965-1100             b. If to Janumpally:               Shirisha
Janumpally       4902 Finchem Court       Fairfax, VA 22030       Email:
spally23@hotmail.com       Telephone: (661) 305-2853             c. If to
Pathuri:               Kalyan Pathuri       6206 Colchester Road       Fairfax,
VA 22030       Email: silvivalleru@gmail.com       Telephone: (703) 622-7190    
        d. If to Doki:               Naveen Doki       4902 Finchem Court      
Fairfax, VA 22030       Email: dokinav@yahoo.com       Telephone: (661) 305-0686
            e. If to Valleru:               Silvija Valleru       6206
Colchester Road       Fairfax, VA 22030       Email: silvivalleru@gmail.com    
  Telephone: (703) 459-0744             f. If to Federal:               Shirisha
Janumpally       4902 Finchem Court       Fairfax, VA 22030       Email:
spally23@hotmail.com       Telephone: (661) 305-2853  

 

 - 3 - 

 

 

7.Severability. If any part of this Agreement shall be determined to be illegal,
invalid or unenforceable, that part shall be severed from the Agreement and the
remaining parts shall be valid and enforceable.     8. Counterparts. This
Agreement may be executed in counterparts, each of which shall constitute a
duplicate original. Signature transmitted electronically shall have the full
force and effect as an original signature.     9. Authority to Execute
Agreement. The individuals signing this Agreement and the parties represent and
warrant that they have full and complete authority and authorization to execute
and effect this Agreement and to take or cause to be taken all acts contemplated
by this Agreement.     10. Governing Law and Venue. This Agreement shall be
interpreted and enforced in all respects under the laws of the Commonwealth of
Virginia, as applicable to contracts to be performed entirely within the
Commonwealth of Virginia. Any legal action or proceeding arising out of this
Agreement shall be brought solely and exclusively in the state or federal courts
located in Alexandria, Virginia, and the parties agree that jurisdiction and
venue properly and exclusively lie in such courts.     11.Complete Agreement.
This Agreement, together with any related escrow agreement and any of the
settlement amendment agreement executed with one or more of the Creditors,
constitutes the entire agreement between the parties and supersedes any and all
prior or contemporaneous agreement or representations between the parties
concerning the subject matter of the Agreement. All words, phrases, sentences
and paragraphs, including the recitals hereto, are material to the execution of
this Agreement. The recitals are acknowledged as true and correct and are
incorporated herein. This Agreement may not be modified or amended except in
writing signed by a duly authorized representative of each party.

 

[SIGNATURE PAGE FOLLOWS]

 

 - 4 - 

 

 

REVIEWED, AGREED AND ACCEPTED:           FOR MASLOW MEDIA GROUP, INC.:   FOR
FEDERAL SYSTEMS:       /s/ Nick Tsahalis     Signature   Signature      

Nick Tsahalis

    Name   Name       CEO     Title   Title       /s/ Shirisha Janumpally   /s/
Kalyan Pathuri Shirisha Janumpally, Individually   Kalyan Pathuri, Individually
      /s/ Naveen Doki   /s/ Silvija Valleru Naveen Doki, Individually   Silvija
Valleru, Individually

 

   

 

 

Exhibit A

 

Maslow Media Group, Inc. is a named defendant in two unfiled confessions of
judgment in favor of HOP Capital, each in the principal amount of $400,000 plus
interest, fees, and costs, captioned for filing with the Supreme Court of the
State of New York, dated October 9, 2018, one of which is signed by Naveen Doki
and the other of which is signed by Silvija Valleru.

 

Maslow Media Group, Inc. is named in that certain Stipulation of Settlement
Agreement in favor of Libertas Funding LLC and Kinetic Direct Funders in the
amount of $625,000, dated October 25, 2018 and signed by Mr. Doki and Ms.
Valleru, as amended by the parties on April 10, 2019.

 

Vivos Acquistions, LLC and Vivos Holdings, LLC are signatories to that certain
memorandum agreement with Credit Cash dated May 17, 2019 and referenced as the
Settlement of Vivos’ Obligations Under the HCRN Loan, in an unspecified
principal amount, requiring the signatories or their “related companies” to make
ongoing periodic payments “until Credit Cash is paid in full for the HCRN
obligations.”

 

Maslow Media Group, Inc. is a party to that certain Settlement Agreement in
favor of Advantage Capital Funding and Argus Capital Funding, LLC (“Creditors”)
dated January 25, 2019, in an unspecified principal amount, requiring payment of
$537,991.55 and indemnification of Creditors for their inability to recoup
certain other amounts from third parties.

 

Maslow Media Group, Inc. is a party to that certain Settlement Agreement in
favor of CC Business Solutions, a division of Credit Cash NJ, LLC, dated
December 10, 2018, in an unspecified principal amount, requiring periodic
payments of certain amounts to repay obligations of principal, interest and
costs in excess of $1 million.

 

   

 

 

Exhibit B

 

Party   Number of shares of Maslow common stock pledged Janumpally   63.29
Pathuri   31.64 Federal   126.58

 

   

 

 

Exhibit C

 

Form of Settlement Agreement Amendments

 

   

 

